341 F.2d 298
LIFE-LIKE PRODUCTS, INC., Appellant,v.SILBY-DOLCOURT CHEMICAL INDUSTRIES, INC., Appellee.
No. 21652.
United States Court of Appeals Fifth Circuit.
Feb. 16, 1965.

Albert J. Kramer, Washington, D.C., Thomas B. DeWolf and Helliwell, Melrose & DeWolf, Miami, Fla., for appellant.
John Cyril Malloy, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and McRAE, District judge.
PER CURIAM:


1
The judgment is affirmed on the findings and conclusions of the trial court.